DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, 22 and 23 in the reply filed on 11/18/2022 is acknowledged.
Claims 20, 21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0419974 (Jakob hereinafter).
Regarding claims 1-3 and 12, Jakob teaches an aerosolizable product comprising: (a) an aerosol forming material (“aerosol generating material”); and (b) a substrate material (“filler component”), wherein the substrate material consists of calcium carbonate (col. 7, lines 3-17); wherein the total surface area of the calcium carbonate present in the aerosolizable product is less than 30 m2 per gram of the aerosol forming material present in the aerosolizable product (col. 12, lines 5-8).  
Regarding claim 5, Jakob teaches an aerosolizable product comprising (a) an aerosol forming material (“aerosol generating material”); and (b) a substrate material (“filler component”), wherein the substrate material includes at least calcium carbonate; wherein the calcium carbonate is present in an amount of at least 80 wt.% based on the aerosolizable product (col. 7, lines 11-17).  
Regarding claims 6-8, Jakob teaches that the aerosol forming material is a combination of glycerol and propylene glycol (col. 8, lines 51- col. 9, line 1).
Regarding claim 9, Jakob teaches an aerosolizable product comprising water (col. 21, line 12).  
Regarding claim 10, Jakob teaches that the aerosol forming material is present in an amount of at least about 15 wt.% based on the aerosolizable product (col. 7, lines 3-8).  
Regarding claim 13, Jakob teaches an aerosolizable product comprising tobacco (col. 8, lines 1-15), which comprises nicotine.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakob.
Regarding claim 11, Jakob teaches that the calcium carbonate is present in an amount of about 80 wt.% based on the aerosolizable product (col. 7, lines 11-17), wherein “about 80 wt. %” incorporates 85 wt. % calcium carbonate.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakob in view of US 20120312314 (Plakidis hereinafter).
Regarding claim 4, Jakob does not expressly teach that the calcium carbonate has a specific surface area (according to the BET method) of at least 70 m2/g.  
Plakidis teaches an aerosol generating article for a smoking article comprising particulate sorbent material coated and/or impregnated with diluent, wherein the particulate material has a high BET specific surface area or is calcium carbonate ([0001]). Plakidis teaches that, preferably, the particulate porous material has a BET specific surface area of at least 1300 m2/g, preferably at least 1400, 1500, 1600, 1700 or 1800 m2/g. In general, the greater the BET specific surface area, the greater the amount of diluent that can be carried by the particles. However, the brittleness can increase if the surface area is too high. Preferably, the BET specific surface area is 3000 m2/g or less, preferably 2500 m2/g or less, preferably 2000 m2/g or less ([0012]). Since Plakidis teaches that calcium carbonate is an equivalent alternative for particulate material with a high BET specific surface area, it is reasonable that the BET specific surface area of calcium carbonate is roughly equivalent to the particulate material with a high BET specific surface area, which is well above 70 m2/g. 
It would have been obvious for one of ordinary skill in the art at the time to have included calcium carbonate with a BET specific surface area above 70 m2/g, as taught by Plakidis, in Jakob because, in general, the greater the BET specific surface area, the greater the amount of diluent, specifically aerosol generating material, that can be carried by the particles which is beneficial for an aerosol generating article (Plakidis, [0012] and [0020]-[0021]).

Claim(s) 14, 15 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakob in view of US 4807648 (Breckwoldt hereinafter).
Regarding claim 14 and 15,  Jakob teaches an aerosolizable product comprising tobacco (col. 8, lines 1-15), which comprises nicotine, but does not expressly teach the amount of nicotine in the aerosolizable product.  
Breckwoldt teaches an aerosol generating article for a smoking article aerosol forming composition that comprises 0.1 to 10 percent by weight nicotine (col. 2, lines 64- col. 3, line 2), which overlaps with the claimed ranges.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have applied a known technique (the weight percent of nicotine taught by Breckwoldt) to a known product (the aerosolizable product of Jakob which contains nicotine) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2143. 
Regarding claims 16, 17 and 19, Jakob teaches a dosage form of an aerosolizable product comprising: (a) an active agent, specifically nicotine in the tobacco (col. 8, lines 1-15),  (b) an aerosol forming material (“aerosol generating material”); and (c) a substrate material (“filler component”), wherein the substrate material consists of calcium carbonate (col. 7, lines 3-17); wherein the total surface area of the calcium carbonate present in the aerosolizable product is less than 30 m2 per gram of the aerosol forming material present in the aerosolizable product (col. 12, lines 5-8).  Jakob teaches that the aerosol forming material is a combination of glycerol and propylene glycol (col. 8, lines 51- col. 9, line 1).
Jakob does not expressly teach the amount of nicotine in the aerosolizable product.  
Breckwoldt teaches an aerosol generating article for a smoking article aerosol forming composition that comprises 0.1 to 10 percent by weight nicotine (col. 2, lines 64- col. 3, line 2), which overlaps with the claimed ranges.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have applied a known technique (the weight percent of nicotine taught by Breckwoldt) to a known product (the aerosolizable product of Jakob which contains nicotine) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2143. 
Modified Jakob does not expressly teach how much 0.1 to 10 percent by weight nicotine translates to in terms of grams but 0.1 percent by weight nicotine in Jakob falls within 0.001 grams to 1 gram nicotine, or in the alternative, it would been obvious for one of ordinary skill in the art at the time of the invention to have optimized the weight amount of nicotine in modified Jakob given that it is the active ingredient and given that the optimal percent by weight nicotine is also known, with a reasonable expectation of success and predictable results.
Regarding the limitation, “a dosage form”, the specification does not explicitly define or limit the structure of “a dosage form,” thus this limitation does not impart patentable weight to the claim. 
Regarding claim 18, Jakob teaches a dosage form of an aerosolizable nicotine product, wherein the dosage form comprises (a) nicotine in the tobacco (col. 8, lines 1-15); (b) an aerosol forming material (“aerosol generating material”) (col. 7, lines 3-8); and (c) a substrate material (“filler component”), wherein the substrate material is at least calcium carbonate; wherein the calcium carbonate is present in an amount of at least 80 wt.% based on the aerosolizable nicotine product (col. 7, lines 11-17).   
Jakob does not expressly teach the amount of nicotine in the aerosolizable product.  
Breckwoldt teaches an aerosol generating article for a smoking article aerosol forming composition that comprises 0.1 to 10 percent by weight nicotine (col. 2, lines 64- col. 3, line 2), which overlaps with the claimed ranges.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have applied a known technique (the weight percent of nicotine taught by Breckwoldt) to a known product (the aerosolizable product of Jakob which contains nicotine) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2143. 
Modified Jakob does not expressly teach how much 0.1 to 10 percent by weight nicotine translates to in terms of grams but 0.1 percent by weight nicotine in Jakob falls within 0.001 grams to 1 gram nicotine, or in the alternative, it would been obvious for one of ordinary skill in the art at the time of the invention to have optimized the weight amount of nicotine in modified Jakob given that it is the active ingredient and given that the optimal percent by weight nicotine is also known, with a reasonable expectation of success and predictable results.
Regarding the limitation, “a dosage form”, the specification does not explicitly define or limit the structure of “a dosage form,” thus this limitation does not impart patentable weight to the claim. 

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016184977 (Aoun hereinafter) in view of Jakob.
Regarding claims 22 and 23, Aoun teaches a contained aerosolizable product comprising: (a) a container, or cartridge, wherein the container is configured for engagement with an electronic aerosol provision system, or device (page 18, lines 28-29); and (b) an aerosolizable product (“aerosol generating material”) comprising: (a) an aerosol forming material (“aerosol generating agent”); and (b) a substrate material (“filler”) (page 2, lines 3-6), wherein the substrate material consists of calcium carbonate (page 2, lines 24-25).
Aoun does not expressly teach the total surface area of the calcium carbonate present in the aerosolizable product.
Jakob teaches an aerosolizable product comprising: (a) an aerosol forming material (“aerosol generating material”); and (b) a substrate material (“filler component”), wherein the substrate material consists of calcium carbonate (col. 7, lines 3-17); wherein the total surface area of the calcium carbonate present in the aerosolizable product is less than 30 m2 per gram of the aerosol forming material present in the aerosolizable product (col. 12, lines 5-8).  It would have been obvious for one of ordinary skill in the art before the effective filing date to have applied the teachings of Jakob to the invention disclosed by Aoun because it has been held that applying a known technique (the optimization of the surface area of calcium carbonate as taught by Jakob) to a known product (calcium carbonate as taught by Aoun) ready for improvement to yield predictable results (optimal loading of calcium carbonate with aerosol generating material in an aerosolizable product) would have been obvious to one of ordinary skill in the art at the time of the invention. See MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/             Examiner, Art Unit 1747                                                                                                                                                                                           
/GALEN H HAUTH/             Primary Examiner, Art Unit 1742